Name: Regulation (EEC) No 465/73 of the Commission of 31 January 1973 laying down detailed rules for the application of the special system for the import of New Zealand butter and cheese into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53 /36 Official Journal of the European Communities 26. 2 . 73 REGULATION (EEC) No 465/73 OF THE COMMISSION of 31 January 1973 laying down detailed rules for the application of the special system for the import of New Zealand butter and cheese into the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty ( x ) concerning the Accession of new Member States to the European Economic Community and the European Atomic Energy Community, signed in Brussels on 22 January 1972, and to Protocol No 18 ( 2), hereinafter called 'the Protocol ', annexed to the Act attached to that Treaty ; Having regard to Council Regulation (EEC) No 226/ 73 ( 3) of 31 January 1973, laying down general rules for imports of New Zealand butter and cheese into the United Kingdom, and in particular Article 8 thereof ; Whereas Regulation (EEC) No 226/73 requires certain detailed rules of application to be adopted, in particular as regards the observance of Article 1 (4) of the Proto ­ col and as regards the notifications to be made by the United Kingdom, which are necessary for the application of the Protocol and for the determination of the special levies fixed separately ; Whereas the measures provided for in this Regulation are in acccordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products ;  the prices fixed in Article 3 of Regulation (EEC) No 226/73 have been observed at the cif stage, may benefit from the special system for imports into the United Kingdom provided for in the Protocol . 2 . The United Kingdom shall inform the Commission of the measures it has taken regarding the certificate . Article 2 As regards the special levies to be charged, the rate to be used shall be that applicable on the day the customs importation formalities are completed . Article 3 1 . New Zealand butter and cheese imported into the United Kingdom pursuant to the Protocol, shall at all marketing stages until processing or sale to the con ­ sumer in the United Kingdom, bear an indication of their New Zealand origin . 2 . The United Kingdom shall take the necessary measures to prevent butter and cheese imported pursuant to the Protocol from leaving the territory of the United Kingdom. Article 4 The United Kingdom shall communicate to the Commission , not later than the 1st and 15th of each month, the following information in respect of butter and cheese which is to benefit, or has benefited , from the special import system provided for in the Protocol : ( a) the quantities which arrived in the United Kingdom during the previous fortnight :  for which customs import formalities have been completed ,  for which such formalities have not yet been completed ; (b) the quantities in stock in the United Kingdom, as at the most recent date :  for which customs import formalities have been completed , HAS ADOPTED THIS REGULATION : Article 1 1 . Only butter and cheese which is accompanied on import by a numbered certificate issued by the New Zealand competent authorities , certifying that :  the goods in question are of New Zealand origin and 0 OJ No L 73 , 27. 3 . 1972, p. 5 . (2 ) OJ No L 73 , 27. 3 . 1972, p. 173 , (3) OJ No L 27, 1 . 2 . 1973 , p. 17. 26 . 2 . 73 Official Journal of the European Communities No L 53 /37 (e) the quantities in transport between New Zealand and the United Kingdom, and their probable date of arrival .  for which such formalities have not yet been completed ; ( c ) the quantities sold on the British market during the previous fortnight : (d) the cumulative quantities from 1 January of each year, as at the most recent date :  for which customs import formalities have been completed,  which have been sold on the British market ; Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 February 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1973 . For the Commission The President Francois-Xavier ORTOLI